Case 1:19-cv-21996-MGC Document 73 Entered on FLSD Docket 02/20/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 1:19-cv-21996-COOKE/GOODMAN
   SLAM DUNK I, LLC, on behalf of itself            )
   and all others similarly situated,               )
                                                    )
                 Plaintiff,
                                                    )
          vs.                                       )
                                                    )
   CONNECTICUT GENERAL LIFE                         )
   INSURANCE COMPANY,                               )
                                                    )
                 Defendant.                         )
                                                    )

               PLAINTIFF SLAM DUNK I, LLC’S UNOPPOSED MOTION
           FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS

          Plaintiff, Slam Dunk I, LLC (“Slam Dunk”), hereby files this unopposed motion for a
  two-week extension of time, up to and including March 12, 2020, to file a response to
  Defendant Connecticut General Life Insurance Company’s Motion to Dismiss Slam Dunk’s
  Amended and Supplemental Class Action Complaint. In support of this motion, Slam Dunk
  states the following:
          1.    On January 9, 2020, Slam Dunk filed its Amended and Supplemental Class
  Action Complaint (“Complaint”) (ECF No. 69) against Defendant, Connecticut General Life
  Insurance Company (“Defendant” or “CGLIC”).
          2.    On January 17, 2020, the Court extended CGLIC’s deadline to respond to the
  Complaint by three weeks from January 23, 2020, to February 13, 2020. ECF No. 71.
          3.    On February 13, 2020, CGLIC filed Defendant Connecticut General Life
  Insurance Company’s Motion to Dismiss Slam Dunk’s Amended and Supplemental Class
  Action Complaint (“Motion to Dismiss”) (ECF No. 72).
          4.    Slam Dunk’s response to the Motion to Dismiss is currently due February 27,
  2020.
          5.    Slam Dunk requires additional time to prepare a response to the Motion to
  Dismiss and respectfully requests a two-week extension of time up through and including
  March 12, 2020, to file its response.
Case 1:19-cv-21996-MGC Document 73 Entered on FLSD Docket 02/20/2020 Page 2 of 3



         6.     Slam Dunk’s counsel has conferred with CGLIC’s counsel, who does not
  oppose the relief sought here. Slam Dunk files this motion in good faith and not for the
  purpose of undue delay. The requested relief will not prejudice any party.
         WHEREFORE, Plaintiff, Slam Dunk I, LLC, respectfully requests that the Court
  enter an Order extending its deadline to respond to the Motion to Dismiss up to and including
  March 12, 2020.
                             LOCAL RULE 7.1 CERTIFICATION
         Pursuant to Local Rule 7.1, undersigned counsel certifies that counsel for both parties
  have conferred via e-mail and counsel for Defendant, Connecticut General Life Insurance
  Company, has advised that Defendant does not object to the relief sought herein.

  Dated: February 20, 2020                   Respectfully submitted,

                                             REED SMITH LLP

                                             /s/ Christina Olivos
                                             Edward M. Mullins (Fla. Bar No. 863920)
                                             Christina Olivos (Fla. Bar No. 119580)
                                             Reed Smith LLP
                                             1001 Brickell Bay Drive
                                             Suite 900
                                             Miami FL 33131
                                             Tel.: 786-747-0200
                                             Fax: 786-747-0299
                                             Email: emullins@reedsmith.com
                                                    colivos@reedsmith.com

                                             Douglas C. Rawles (pro hac vice)
                                             Katherine Ellena (pro hac vice)
                                             Reed Smith LLP
                                             355 South Grand Avenue
                                             Suite 2900
                                             Los Angeles, CA 90071
                                             Email: drawles@reedsmith.com
                                                    kellena@reedsmith.com

                                             KOZYAK TROPIN & THROCKMORTON
                                             Benjamin J. Widlanski (Fla Bar No. 1010644)
                                             Harley S. Tropin (Fla. Bar No. 241253)
                                             Dwayne A. Robinson (Fla. Bar No. 99976)
                                             Robert J. Neary (Fla. Bar No. 81712)


                                              -2-
Case 1:19-cv-21996-MGC Document 73 Entered on FLSD Docket 02/20/2020 Page 3 of 3



                                     2525 Ponce de Leon Blvd, 9th Floor
                                     Miami, Florida 33134
                                     Tel: (305) 372-1800
                                     Fax: (305) 372-3508
                                     Email: rn@kttlaw.com
                                            bwidlanski@kttlaw.com
                                            hst@kttlaw.com
                                            drobinson@kttlaw.com

                                     Attorneys for Plaintiff Slam Dunk I, LLC




                                      -3-
